
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 169
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2009
			Mr. Alexander
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Expressing a sense of Congress that a
		  government-defined or public option insurance plan should not be used to fund
		  abortion and taxpayer funds should not be used to provide abortion under a
		  benefit package within any health care reform package.
	
	
		Whereas in a 1996 ruling upholding the Hyde Amendment
			 (Medicaid prohibition of abortion funding), a Federal appeals court clearly
			 stated that abortion would be included as a covered medical service if Congress
			 did not prohibit the inclusion, Because abortion fits within many of the
			 mandatory care categories, including family planning,
			 outpatient services, inpatient services, and
			 physicians’ services, Medicaid covered medically necessary
			 abortions between 1973 and 1976.; and
		Whereas Congress acted preemptively in other
			 government-subsidized health care programs, including SCHIP and DOD, to prevent
			 publicly funded abortion through these programs: Now, therefore, be it
		
	
		That it is the sense of Congress that a
			 government-defined or public option insurance plan should not be used to fund
			 abortion and taxpayer funds should not be used to provide abortion under a
			 benefit package within any health care reform package.
		
